Given, J.
This action is based upon a charge of larceny made against this plaintiff and her husband, Hermann Neitz, jointly. The appellee moves to strike the evidence, and to dismiss the appeal and affirm the judgment of the district court, on the grounds, among others, that there is no proper bill of exceptions, and the evidence is not sufficiently authenticated. The case is much the same in this respect as that of Neitz v. Hilker, 84 Iowa, 459. The case is before us upon the abstract, additional abstracts and transcript. The abstracts fail to show that the evidence was preserved by bill of exceptions, or certified by either the reporter or the judge. The transcript shows the pleadings, record of the proceedings, instructions given, verdict, motion for new trial, judgment and a copy of a deposition and certain exhibits. Attached to this is what purports to be the reporter’s transcript, in type-writing, of his shorthand notes of the testimony, properly certified by him, the whole transcript being properly certified by the clerk. It does not appear that the testimony was preserved by bill of exceptions; that neither the shorthand notes nor the extension thereof was ever certified by the judge. The motion to strike the evidence must be sustained, and, as the errors assigned cannot be considered without the evidence, the motion to affirm the judgment must be sustained. Affirmed.